Title: Motion for Financial Reports, [30 April] 1782
From: Madison, James
To: 



[30 April 1782]

Ordered, That the Superintendt of Finance do prepare & lay before Congress a State of the monies borrowed & not repaid by the U. S. prior to the 1st. day of Jany. last and that he also lay before Congress every half year computing from the sd. 1st. day of Jany. a State of all monies borrowed & bills emitted during such periods respectively;— that the same may be transmitted to the respective States pursuant to the direction contained in the 9th. Art. of the Confed—
